WOOD, J., (after stating tbe facts). Tbe appellant contends that the court erred in refusing to grant its prayer No. 1 for instruction and urges that this prayer should have been granted for the reason that there is no testimony to sustain the verdict. There was evidence to warrant a finding by the jury that Brazell was the agent of the appellant company with authority to solicit orders for the sale of silos. That these silos were manufactured and delivered to the purchasers in a knock down condition. That to erect the same required the services of a competent and experienced man. That in the years 1914 and 1915 the company itself had the silos built and that in the year 1916 they told their salesmen that they would send an experienced man to each community, where they sold silos, to erect one silo so that the people might know how it was done. The testimony warranted a finding that Brazell, the soliciting agent, employed the appellee, because he was an experienced and competent workman, to erect silos for the various purchasers; that he requested appellee’s services for that purpose, to which he agreed and he (appellee) performed the services and charged therefor less than the price he received for ordinary day wages. That when the amount for which he sued was due it had been demanded and payment had been refused. This testimony was sufficient to warrant the court in submitting to' the jury the issue as to whether or not Brazell as agent of the appellant company entered into a contract with the appellee to perform the services for which he sued, and whether or not Brazell as such agent had the apparent authority to enter into such a contract. No objection was urged in the court below to the instructions under which the court sent these issues to the ¡jury- In Hadley Milling Co. v. Kelly, 117 Ark. 173-176, we said: “A person is, however, bound not only by the acts of Ms agent witMn the scope of actual authority conferred, but also those acts which are within the apparent scope of the agent’s authority, even though they are beyond the actual scope of the authority.” This familiar principle is applicable to the facts of this record. The jury were warranted in finding that the appellant company clothed its agent Brazell with the apparent authority to make contracts for the construction of silos after their delivery in the knock-down condition to the purchasers. The acts of the company through its agent, in having the silos thus constructed during the year 1914, and possibly 1915 and in having one silo constructed in each .community where silos had been sold, were tantamount to holding the agent out as possessing the authority to make contracts for the erection these silos. Apparent authority is that which though not actually granted, the principal knowingly permits the agent to exercise or which he holds him out as possessing. The principal is bound by all the acts of his agent coming within the apparent scope of the authority conferred upon him. See 21 R. C. L., p. 854, sec. 34, and note; 1 Mechem on Agency, p. 521, sec. 738, and note. The court did not err in refusing to permit the written contracts of the company with the purchasers of the silos. The appellee was not a party to these contracts and was not bound by any provision contained therein limiting the authority of the solicting agent. The appellee as an innocent third party had the right to rely upon the apparent authority with which the appellant company had clothed its agent Brazell to enter into contracts for the construction of silos notwithstanding any secret limitations upon the agent’s power in contracting for the sale of silos. Mechem on Agency, p. 737. As to whether the agent was clothed with the apparent authority to enter into the contract and whether he executed the contract sued on, were issues for the jury which were submitted under correct instructions. Finding no error in the rulings of the court the judgment is, therefore, affirmed.